Citation Nr: 0802600	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-39 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to teeth numbered 2, 3, 4, 5, 6, 7, and 8 for the 
purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
July 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision by the VA Regional 
Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran does not have a dental disorder involving teeth 
numbered 2, 3, 4, 5, 6, 7, and 8 resulting from trauma to 
these teeth while in the military.


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in June and July of 2004.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate the 
dental claim; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide; and (4) requesting he provide any evidence in his 
possession that pertains to his claim.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, a latter April 2006 letter from the RO further 
advised the veteran that a disability rating and an effective 
date is assigned when service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable December 2004 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA notice in 
April 2006, but did not go back and readjudicate the claim by 
way of a subsequent SSOC.  So in essence, based on the above 
caselaw, the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the veteran did not submit any 
additional pertinent evidence in response to the April 2006 
VCAA Dingess notice letter.  Therefore, the absence of a 
subsequent SSOC after this notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  
It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.    

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his dental claim.  Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).
    
As for the duty to assist, the RO has obtained certain 
service medical record (SMR) morning reports and private 
medical evidence as authorized by the veteran.  He was also 
afforded several earlier VA examinations in the 1960s.  He 
has also submitted some private medical evidence and a NA 
Form 13055 (Request for Information Needed to Reconstruct 
Medical Data), which he completed in efforts to locate 
alternate service records.  The Board does acknowledge that 
VA has a heightened duty to assist and to search for 
alternate medical records when SMRs are missing or presumed 
destroyed.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005).  However, the National Personnel Records Center 
(NPRC) and VA determined that all methods were exhausted in 
attempting to secure any additional SMRs.  The Board finds no 
basis for further pursuit of additional SMRs, as such efforts 
would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).

The Board realizes VA has not obtained a medical opinion with 
respect to the veteran's dental trauma claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But the standards of 
McLendon are not met in this case.  There is neither medical 
evidence suggesting that any current dental problems are 
linked to any trauma in service, nor credible evidence of 
continuity of symptomatology for any dental disorder seen 
since service.  As post-service medical records provide no 
basis to grant the claim, and in fact provide evidence 
against the claim, the Board finds no basis for obtaining a 
VA medical opinion.  All things considered, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations 

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2007).

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether the dental condition is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c) (this is referred to as "Class II(a)" eligibility).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

As already alluded to, there are various categories of 
eligibility for VA outpatient dental treatment, to include 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within one year 
after service, for service that was before October 1, 1981 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 
(Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services 
under Chapter 17 of 38 U.S.C. (Class VI eligibility).  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When SMRs are lost or missing, the Court has held that VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, in 
June 2004 the NPRC indicated the veteran's SMRs appear to 
have been destroyed in the fire at the NPRC in St. Louis, 
Missouri in July 1973.  Subsequently, the RO sent him a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, which he completed and returned in an effort to 
locate alternate service records.  Based on the information 
he provided, the NPRC was able to obtain a morning report 
confirming that he was medically treated for an unspecified 
condition during service, in early 1951.  No other SMRs were 
available.  This morning report shows that he was sick; there 
is no mention - either express or implied, of dental trauma.  
All methods were exhausted in attempting to obtain other 
SMRs, but unfortunately to no avail, so there are no 
additional records concerning his service for consideration.  
Thus, the Board finds no basis for further pursuit of these 
records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).



Analysis

The veteran contends he is entitled to VA outpatient dental 
treatment as a result of dental trauma sustained to teeth 
numbered 2, 3, 4, 5, 6, 7, and 8 sometime between January and 
March 1951 during his military service.  He describes falling 
onto a steam table breaking several of these teeth and 
necessitating bridgework by military dentists at Keesler Air 
Force Base.  He says he needs additional treatment for these 
teeth, and that he does not have dental insurance to pay for 
the work required.  See two July 2004 statements in support 
of his claim; his NA Form 13055 submitted in July 2004, and 
his December 2004 notice of disagreement (NOD).   

As mentioned, the veteran's SMRs, aside from several morning 
reports, are unavailable.  However, he is competent to state 
he sustained trauma to teeth numbered 2, 3, 4, 5, 6, 7, and 8 
during his military service and receiving accompanying 
treatment.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  But the determinative issue is 
whether there also is competent and credible evidence linking 
any current residuals to that trauma in service, or even 
credible evidence of continuity of symptomatology since 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This simply has not been done in this 
instance.

In this regard, a comprehensive review of the evidence of 
record does not support the existence of current residuals of 
the alleged trauma to teeth numbered 2, 3, 4, 5, 6, 7, and 8 
during military service.  Significantly, post-service, when 
the veteran underwent an October 1967 VA examination, there 
were no complaints of any dental trauma residuals.  In fact, 
upon examination of the mouth, the examiner documented that 
the veteran's "[t]eeth [were] in excellent repair."  
Likewise, a September 1969 VA examination of the mouth was 
"normal."  In both instances, there was no indication - 
express or implied, of any missing teeth or dental 
abnormalities resulting from any previous dental trauma 
during service.  

In fact, post-service, the first evidence of any dental 
treatment for these teeth is from 2001, approximately 50 
years after the veteran's discharge from service.  Concerning 
this, private medical records in 2001 show estimates for 
proposed crown work on teeth numbered 2 to 8.  There are 
notes mentioning "decay" of these teeth.  There is no 
mention of a connection between this "decay" and any prior 
trauma, let alone trauma from 50 years earlier while in the 
military.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged event in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  It also follows that there 
is no basis to award service connection for dental trauma to 
teeth numbered 2, 3, 4, 5, 6, 7, and 8 based on any credible 
evidence of continuous residual symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, 
there is simply no competent evidence of a link between any 
current problems involving these teeth - including the decay 
mentioned, and the veteran's period of military service that 
ended some 50 years earlier.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  

The credibility of the veteran's lay contentions in this case 
are outweighed by the post-service medical record which, as a 
whole, indicates he did not complain of any problems with 
teeth in question until decades after his discharge from 
military service.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  Simply stated, his post-service 
records do not corroborate the occurrence of dental trauma to 
these teeth.  

It follows that the Board finds no basis for establishing the 
veteran's entitlement to VA outpatient dental treatment on 
the premise of the alleged dental trauma.  There also is no 
evidence of a compensable service-connected dental 
disability.  Further, as to a noncompensable condition, he 
did not apply for treatment within one year of his discharge 
from service as required by regulation for veterans 
discharged prior to October 1, 1981.  While it is unclear 
whether he was notified of this restriction by the 
appropriate service department at the time of his discharge, 
such notification is not required for service personnel who 
are discharged prior to 1982.  See 38 U.S.C.A. § 1712(a)(2).  
See also Woodson v. Brown, 8 Vet. App. 352 (1995).  In 
addition, for the reasons mentioned, his current tooth decay 
and crowns on teeth numbered 2 to 8 are not the result of 
combat wounds or other trauma during service.  He also was 
not a POW, does not have a 100-percent service-connected 
disability rating, did not apply for retroactive benefits, 
does not have a dental condition that has been adjudicated as 
aggravating a service-connected disability, has not been 
treated for a dental disorder professionally determined as 
necessary for participation in a VA vocational rehabilitation 
program, and is not receiving other VA medical care where it 
has been determined that the dental disorder is complicating 
a medical disorder.  See 38 U.S.C. § 1712; 
38 C.F.R. § 17.161.  Accordingly, the Board finds that the 
criteria for entitlement to VA outpatient dental treatment 
are not met. 

In conclusion, even in consideration of the heightened duty 
due to missing SMRs, the preponderance of the evidence is 
against service connection for residuals of dental trauma to 
teeth numbered 2, 3, 4, 5, 6, 7, and 8 for the purposes of 
obtaining VA outpatient dental treatment.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The veteran simply does not meet 
any of the requirements of 38 C.F.R. § 17.161, including a 
noncompensable dental condition due to in-service trauma.  As 
such, his dental claim is denied.


ORDER

Service connection for residuals of dental trauma to teeth 
numbered 2, 3, 4, 5, 6, 7, and 8 for the purpose of obtaining 
VA outpatient dental treatment is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


